Murphy, P. J. (dissenting in part).
The defendant was charged in a multicount indictment with intentionally verifying false bills of particulars in five unrelated negligence cases with knowledge that the statements therein concerning physicians’ fees were not true. This criminal proceeding went to the jury on various counts that included perjury in the second and *14third degrees (Penal Law, §§ 210.10, 210.05). Both of these crimes contain the common element that a person must "swear falsely”. Subdivision 5 of section 210.00 of the Penal Law states, to the extent here relevant, that "[a] person 'swears falsely’ when he intentionally makes a false statement which he does not believe to be true * * * (b) under oath in a subscribed written instrument”. The trial court instructed the jury that each negligence case had its own separate and distinct evidence that pertained only to it. The court furnished the jury with a chart limiting the evidence to be considered on each count to the evidence introduced in the underlying negligence case. Suffice it to say that the jury convicted the defendant of one count of perjury in the third degree on facts arising out of the Biggica negligence case. The jury acquitted the defendant on certain other counts and it was unable to reach a verdict on the remaining counts.
On appeal, the evidence strongly suggests that the bill of particulars in the Biggica case contained false entries. Thus, the critical questions presented are whether the defendant verified that bill (1) intentionally, (2) believing it not to be true (Penal Law, § 210.00, subd 5). The prosecution concedes in its brief that defendant’s criminal intent and guilty knowledge of falsity in the Biggica case were not shown by any direct evidence adduced within the confines of that particular case. However, the prosecution maintains that the circumstantial evidence in the other four negligence cases was sufficient to support the jury’s verdict that the defendant intentionally verified the bill in the Biggica case with knowledge of its falsity.
Generally, in a multicount indictment covering many distinct crimes, the jury is instructed that the evidence regarding each crime should be confined to that crime. (People v Harris, 51 AD2d 937; People v Range, 49 AD2d 832.) Nonetheless, the facts in two distinct charged crimes may be so connected that the court would be warranted in instructing the jury to consider the evidence jointly. (People v Munger, 24 NY2d 445, mot to amend remittitur den 24 NY2d 1026; see CPL 200.20, subd 2, par [b].) It should also be observed that normally evidence of unconnected, uncharged criminal conduct is inadmissible if offered for no other purpose than to raise an inference that a defendant is of a criminal disposition, but such evidence may be admissible if offered for some relevant purpose. For that reason, uncharged crimes are sometimes *15admitted to show "intent” or a "common scheme” (People v Vails, 43 NY2d 364, 368). In the background of these legal principles, the narrow issue raised is whether the jury should have been permitted to consider the evidence adduced under the other four negligence cases in determining the defendant’s guilt on the subject count relating to the Biggica case.
In People ex rel. Hegeman v Corrigan (195 NY 1, 13), the Court of Appeals made the following observation with regard to the elements of "intent” and "knowledge” in the perjury area: "To constitute perjury under our law it is not necessary to establish any other intent than that specified in the statute, for by its terms it is not sufficient that the affiant testifies as to what is false, but the testimony must be given willfully and knowingly, and the affiant must know that the testimony is false; if it be given in the honest belief that it is true, or by mistake or inadvertence, the case does not fall within the statute. Therefore, if a person willfully testifies to what he knows to be false, this is the criminal intent and the only criminal intent that can exist in the crime.” Therefore, to commit perjury, the affiant need only intend to commit the prohibited act (cf. People v Persce, 204 NY 397, 401, 402).
The rule enunciated in Hegeman was given further interpretation in People v Grout (174 App Div 608, 639, app dsmd 222 NY 521): "By that rule, if defendant, when in the report he made a given material statement, then knew it to be false, he was guilty of perjury when he verified the report, whatever his motive in so doing was. As I understand the rule, under such circumstances proof of the commission by the defendant of other like acts at or about the same time, having the like purpose to deceive, is not competent.” Subsequently, the conclusion reached by the Appellate Division, Second Department, in Grout was reconfirmed in its memorandum in People v Workman (282 App Div 703). The Workman court succinctly stated (pp 703-704) that: "Proof that defendant had willfully, knowingly and falsely answered certain questions would not prove that he similarly had answered other questions, unless the latter questions involved the same subject matter as the former.”
On the basis of the rule enunciated in Hegeman and its progeny, the trial court correctly charged that the evidence in each of the negligence cases should be considered separately. The evidence in the other four negligence cases as to defendant’s "intent” and "knowledge” was not relevant to, nor *16probative of, the defendant’s guilt on the counts springing from the Biggica case. Since there is insufficient evidence within the confines of the Biggica case to support the conviction, the judgment of the Supreme Court, Bronx County (Reilly, J.), rendered April 12, 1977, convicting defendant after a jury trial of perjury in the third degree, should be reversed, on the law, and that count should be dismissed.
Bloom and Markewich, JJ., concur with Silverman, J.; Murphy, P. J., and Lane, J., dissent in part in an opinion by Murphy, P. J.
Judgment, Supreme Court, Bronx County, rendered on April 12, 1977, reversed, on the law, and a new trial directed.